Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 CORRECTED NOTICE OF ALLOWABILITY
The election of group 1, claims 1-10 and 20 without traverse is acknowledged. 
Upon reconsideration, the previous allowance of claim 20 is withdrawn.  
EXAMINER'S AMENDMENT
The application has been amended as follows: 
Cancel claim 20.
Reasons for Allowance
The claims remain allowable for the same reasons set forth in the Notice of Allowance mailed 07/25/22 and re-stated below:  
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is US 10,723,899 which disclose core shell particles with polydopamine in the shell and inorganic material in the core. However, there is no disclosure of mechanical bearing, that the particles are hot-melt, pressure-sensitive, or that the polydopamine is polymerized with carboxylic acids that are esterified to the polydopamine.
US 9,943,487 disclose capsule coated with polydopamine where the core comprises a functional liquid. However, there is no disclosure of mechanical bearing, that the particles are hot-melt, pressure-sensitive, or that the polydopamine is polymerized with carboxylic acids that are esterified to the polydopamine.   The prior art does not teach motivation or suggestion for modification to make the invention as instantly claimed.  There is no motivation to combine the references and the references alone fail to teach the claimed invention.  The invention is allowable on this basis.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMRA L. DICUS whose telephone number is (571)272-2022. The examiner can normally be reached M-F 8:00 am 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TAMRA L. DICUS
Primary Examiner
Art Unit 1787


/TAMRA L. DICUS/Primary Examiner, Art Unit 1787